Citation Nr: 0704229	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
headache disorder, including as due to an undiagnosed 
illness.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1987 to June 1991.  This matter is before the Board 
of Veterans? Appeals (Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas.  Given that there have been 

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
headache disorder, including as due to an undiagnosed 
illness.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1987 to June 1991.  This matter is before the Board 
of Veterans? Appeals (Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Waco, Texas.  Given that there have been 
previous final denials in the matters, the Board is obligated 
by 38 U.S.C.A. §§ 5108 and 7104(b) to address whether new and 
material evidence has been received to reopen the claims 
prior to addressing the merits of the claims.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues have been 
characterized accordingly.


FINDINGS OF FACT

1.  A July 2002 Board decision denied service connection for 
a skin disorder, finding essentially that the dyshydrosis and 
irritant dermatitis diagnosed were not undiagnosed illnesses, 
and that the veteran's skin disorder was not shown to be 
related to his service.

2.  Evidence received since the July 2002 Board decision 
includes a clinician statement suggesting that the veteran's 
recurrent dermatitis/eczema may have a connection with the 
Gulf War environment; it bears directly upon the basis for 
the previous final denial, and raises a reasonable 
possibility of substantiating the claim.

3.  A chronic skin disorder was not manifested in service, 
and the preponderance of the evidence is against a finding 
that the veteran's currently diagnosed dyshydrosis and 
irritant dermatitis are related to service or symptoms noted 
therein.

4.  An unappealed October 2001 rating decision denied service 
connection for headaches (including as due to undiagnosed 
illness), finding that migraine headaches were not an 
undiagnosed illness, that tension headaches were not 
disabling to a compensable degree, and that the veteran's 
headaches were not shown to be related to his service.   

5.  Evidence received since the October 2001 rating decision 
does not tend to show that the veteran's headaches are due to 
undiagnosed illness, or are otherwise related to his service; 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for headaches; 
and does not raise a reasonable possibility of substantiating 
such claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of service connection for a skin disorder, including as 
due to an undiagnosed illness, may be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a)(2006).

2.  Service connection for a skin disorder, including as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2006).

3.  Regarding service connection for headaches, including as 
due to undiagnosed illness, new and material evidence has not 
been received, and the claim seeking service connection for 
such disability may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was informed of the VCAA and its mandates 
regarding service connection claims, and of his and VA's 
respective claims development responsibilities, by letters in 
September 2003 and July 2004 that preceded the initial 
determinations.  The September 2003 letter specifically 
informed him of the types of evidence and/or information 
necessary to reopen his claim of service connection for a 
skin disorder, and the purposes of this notice was met as the 
veteran submitted a clinician statement that has been 
accepted as reopening his claim.  The July 2004 letter 
advised him of the basis for the prior final denial of his 
claim of service connection for headaches, and the types of 
evidence and/or information that would be considered new and 
material evidence sufficient to reopen his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  A March 2005 Statement 
of the Case (SOC) cited in full the provisions of 38 C.F.R. 
§ 3.159(b).  As the claims are denied, there is no prejudice 
to the veteran in the failure to notify him of the evidence 
and/or information necessary to establish a disability rating 
and effective date of award.  See Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  The veteran has received all 
essential notice, and he is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained all 
available service medical records and post-service private 
and VA medical records.  Notably, the National Archives and 
Records Administration and the Audie L. Murphy Memorial VA 
Medical Center (VAMC) found no additional medical records 
claimed as missing by the veteran.  The Frank M. Tejeda VA 
outpatient clinic has certified that the veteran's complete 
file has been forwarded.  The RO arranged for medical 
examination/opinion to determine the nature and etiology of 
the veteran's skin disorder.  Regarding the headache disorder 
claim, the duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. 
§ 3.159(c)(4)(iii).  VA's duty to assist the veteran in the 
development of facts pertinent to these claims is met.

II.  Legal criteria

Generally, a claim which has been denied in a Board decision 
or unappealed RO decision may not thereafter be reopened and 
allowed based on the same record.  38 U.S.C.A. §§ 7104(b), 
7105(c).  However, under 38 U.S.C.A. § 5108, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date (in August 2003), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran served in the Southwest Asia theater of 
operations from August 1990 to March 1991.  Compensation may 
be paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

III.  Skin disorder

A July 2002 Board decision denied a claim of service 
connection for a skin disorder (including as due to 
undiagnosed illness) essentially on the bases that the 
veteran's diagnosed irritant dermatitis was not an 
undiagnosed illness, and that the skin disorder was not shown 
to be related to the veteran's service.  That decision is 
final.  38 U.S.C.A. § 7104(b).  Evidence received since that 
decision includes a May 2003 clinician statement that 
suggests the veteran's recurrent dermatitis/eczema may have a 
connection with the Gulf War environment.  This statement 
speaks directly to the basis for the previous final denial 
and is presumed as credible and competent evidence for 
reopening purposes.  See generally Justus, 3 Vet. App. 510 
(1992).  Hence, the Board finds that new and material 
evidence has been presented under 38 C.F.R. § 3.156(b) 
warranting reopening of the claim.  The Board will now turn 
to de novo review as the RO has done.  [The veteran is not 
prejudiced by the Board's proceeding to de novo review upon 
reopening the claim, without remanding the claim to the RO 
for initial de novo consideration, because the RO's September 
2004 adjudication of this matter was on a de novo basis, and 
included development necessary for de novo review.  

The veteran's service medical records show his September 1990 
treatment for prickly heat rash, manifested by a small 
papular rash on erythematous base on the left forearm that 
had been present for 3-4 days.  There is no further complaint 
or treatment for skin abnormalities during active service.

On his May 1994 ROTC examination, the veteran denied a 
history of "[s]kin diseases.  Examination showed "NORMAL" 
skin. 

VA Persian Gulf Registry examination in February 1999 
included the veteran's report of developing a rash on the 
dorsal aspect of his upper extremities and nipple area 
approximately 6-months after he arrived in the Persian Gulf.  
He described the rash as itchy, reddish and lasting about two 
to three weeks.  He was treated with a steroid cream, but the 
rash had been recurrent.  At times, the rash was so itchy 
that scratching irritated it to the point where it blistered 
and became moist.  Steroid cream usually helped.  Examination 
showed "few slight pinkish rash" on the dorsal aspect of the 
right forearm, and "a few" on the left forearm.  There was no 
rash in the nipple area.  A handwritten notation, which 
appears to be an addendum, reflects a diagnosis of skin rash, 
dorsal aspect of upper extremities and nipple areas, etiology 
unclear.  The veteran a "no show" for a dermatology 
examination.

VA general medical and skin examination reports in May 1999 
included the veteran's history of treatment for an 
intermittent erythematous rash, involving the nipple area and 
right hand, since January 1990.  His rash, that developed 
while assigned to medical supply, had been treated with 
hydrocortisone cream.  He reported having received 
vaccinations, anthrax vaccine times three, and two sets of 21 
pyridostigmine tablets.  While stationed in the Persian Gulf, 
he was exposed to smoke and oil, diesel fumes, burning feces 
and insect repellents.  His medications included 
hydrocortisone cream.  Examination only showed dyshydrosis of 
the right hand and proximal third of the right forearm.

The veteran was seen at the VA clinic in July 1999 with small 
papules scattered over his forearms diagnosed as chronic 
dermatitis.  Fluocinonide acetonide topical gel as needed 
(p.r.n.) was prescribed for pruritus.  A November 1999 
dermatology consultation, noting a history of chronic 
dermatitis since 1991 that resolved with Fluocinonide cream, 
indicated an assessment of irritant dermatitis, controlled.  
The prescription of Fluocinonide cream was continued.

At an RO hearing in November 1999, the veteran testified 
that, in addition to his September 1990 treatment, he was 
also treated for a skin-break out on his chest in 
January/February 1991.  His prescriptions included Benadryl, 
a clear gel topical ointment and hydrocortisone cream.  He 
was cautioned to use hydrocortisone cream sparingly as it 
caused skin atrophy.  He thought his skin disorder may be 
related to taking "PV" pills, or to exposure to chemicals 
while working in medical supply.  He was only aware of a 
diagnosis of chronic dermatitis recently rendered by a VA 
physician.  He also reported that his primary physician 
prescribed medication for this condition.  His spouse 
testified that he had returned [from the Persian Gulf] with 
red, blotchy papules over his body, to include on buttocks, 
groin, chest and back.  She stated that he had immediately 
sought treatment, but that the rash had been recurrent 
despite the prescription of a variety of topical ointments.

A February 1990 VA clinical record, noting the presence of a 
clearing rash over the abdominal area, indicated an 
assessment of chronic dermatitis. 

On VA dermatology examination in September 2001, the veteran 
described treatment in service for a patch of reddish rash on 
the forearm and chest wall in January 1990.  A topical cream 
that helped the itchiness was prescribed; but he had 
recurrent symptoms thereafter, ineffectively treated with 
Neosporin and hydrocortisone cream.  He gave a history of 
exposure to various chemicals and diesel fuel during Desert 
Storm with no reaction followed by handling chemicals in 
medical supply.  The examiner noted review of the claims 
file, including the 1994 ROTC examination and postservice 
diagnoses of dyshidrosis and irritant dermatitis.  The 
diagnosis was irritant dermatitis, not present on this 
examination.  The examiner opined:

"The rating board wants to know whether it is as 
likely as not that the skin condition on this 
present examination is related to the skin 
condition while in the service.  The answer is it 
is likely as not related to service in the Persian 
Gulf, for the main reason that in 1994 he denied 
having a skin condition at that time.  Also the 
description of the skin eruption while in the 
service is different from the description of the 
skin rash eruption after discharge."  

Thereafter, VA clinical records show the veteran's continued 
treatment for dermatitis with a topical cream.  A May 2003 
progress note included the following statement: 

"SINCE THE GULF WAR RECURRENT EPISODES OF 
DERMATITIS/EZCEMA SEEN BY DERMATOLOGY IN 99 AND 
USING SINCE TOPICAL STEROID TO CONTROL THE RASH.  
THE RASH MAY HAVE A CONNECTION WITH THE GULF WAR 
ENVIRONMENT.  RECOMMENDATION MADE TO GET C & P 
EVALUATION FOR THE RASH AND THE HEADACHE."

In a statement received in September 2003, the veteran stated 
that his skin rash treated in service, specifically on his 
chest and arms, had been recurrent since service.

A report of VA examination in December 2003 notes the 
veteran's claims folder was thoroughly reviewed.  He 
currently described a recurrent erythematous and pruritic 
rash.  He scratched the rash and, at times, had pustules.  He 
had been using steroid cream for an extended period of time, 
and the examiner stated that a warning for the potent steroid 
included a problem of rash and pruritus if used for an 
extended period of time.  Examination showed an area of 
erythema on his forearms, and a similar linear area on his 
chest that looked more likely the results of scratching.  The 
veteran identified areas on his chest and forearms that were 
itchy.  The diagnosis was recurrent contact dermatitis and 
irritant dermatitis controlled with topical steroids.  The 
veteran was scheduled for further dermatology consultation.

A February 2004 VA dermatology consultation found a 
erythematous patch greater than 10 cm. on the right dorsal 
arm, and two 4 cm. x 2-3cm. erythematous scaly plaques with 
overlying excoriations on the upper central abdomen.  The 
initial assessment was dermatitis, not otherwise specified 
(NOS).  A punch skin biopsy specimen from the veteran's 
central abdomen returned a diagnosis of spongiotic 
dermatitis.  No fungal organisms were seen.

In an addendum dated June 2004, the December 2003 examiner 
stated that it would be mere speculation to attribute the 
veteran's skin disorder to his service in the Persian Gulf 
War.  The examiner spoke to the May 2003 clinician who had 
commented that the veteran's rash may have been related to 
the Gulf War Syndrome.  The May 2003 clinician had not seen 
the rash and made the statement based upon the veteran's 
report of a recurrent rash since his service in the Persian 
Gulf.  The clinician felt the need to comment that the rash 
may have been related to the Gulf War Syndrome based on local 
directives and to assuage an assertive patient who believed 
his problems were related to the Gulf War.

Contact/irritant dermatitis and dyshydrosis are known 
diagnostic clinical entities.  The clinical diagnoses 
assigned for the veteran's skin disorders remove these 
entities from the purview of the "undiagnosed illness" 
presumptive provisions.  Thus, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317(b) do not apply.

The record documents an instance of treatment for prickly 
heat rash of the left forearm in service.  There is a lay 
report of another instance of treatment for a rash on the 
chest in January/February 1991.  However, any pathology then 
present appears to have been acute.  On May 1994 ROTC 
examination, the veteran denied a history of skin disease, 
and examination showed normal skin.  There is no postservice 
medical evidence of treatment for dyshydrosis and/or 
contact/irritant dermatitis until 1999, more than 8 years 
postservice.  Upon reviewing the claims file and examining 
the veteran, the September 2001 VA dermatologist observed 
that the veteran had an instance of treatment for prickly 
heat in service, denied a history of skin disease during his 
1994 ROTC examination, and described his current skin 
symptoms differently from those manifested in service.  The 
September 2001 VA examiner clearly intended to state that the 
veteran's current dermatitis was "not" as likely as not 
related to service [the word "not" mistakenly absent from 
the opinion].

Consequently, while the record establishes that the veteran 
did receive treatment for a skin condition diagnosed as 
prickly heat, the preponderance of the evidence is against a 
finding that the acute condition resulted in the chronic 
dermatitis and dyshydrosis currently manifested.  While the 
veteran and his spouse are competent to describe the 
observable symptoms of his skin disorder inservice and 
thereafter, the September 2001 VA examiner stated that two 
separate skin conditions were being described.  Hence, 
continuity of symptomatology of the current skin disability 
is not shown.  Because they are laypersons, the assertions of 
the veteran and his spouse that his current skin disorder(s) 
began in and/or is related to service are not competent 
evidence.  See Espiritu, 2 Vet. App. at 494.  With respect to 
the May 2003 statement by the VA clinician, a subsequent 
interview of the examiner clearly shows that the statement 
was based entirely on lay history provided by the veteran and 
not intended to constitute a medical opinion.  For purposes 
of review of the case on the merits, the statement has 
little, if any, probative value.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ("evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'").  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter 
stating probability in terms of "may or may not" was 
speculative).

Accordingly, the preponderance of the evidence is against 
this claim, and service connection for a skin disorder, 
including as due to undiagnosed illness, is not warranted.  
In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine does not 
apply.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

IV.  Headache disorder

By an unappealed rating decision in October 2001, the RO 
denied service connection for headaches (including as due to 
undiagnosed illness), finding that the veteran's diagnosed 
migraine and tension headaches were unrelated to his service.  
This decision is final.  38 U.S.C.A. § 7105(c).  Evidence of 
record at the time included the veteran's service medical 
records that showed his May 1990 treatment for vascular 
headache with Fiorinal.  There was no further complaint or 
treatment for headaches.

The veteran denied a history of "[f]requent or severe 
headache" on his May 1994 ROTC examination.  Examination 
showed a "NORMAL" neurologic system.  

VA Persian Gulf Registry examination in February 1999 
included the veteran's report of having bilateral throbbing 
headaches, lasting one hour in duration, that started 45 
minutes after taking nerve gas pills.  His physician stopped 
him from taking the nerve gas pill at which time his 
"headache also stopped and he has never had that kind of 
headache again."  A handwritten notation, which appears to 
be an addendum, notes a diagnosis of headache as a possible 
side effect of nerve gas pill that was no longer present.

A VA general medical report in May 1999 did not note a 
history of headaches.  Neurologic examination was 
unremarkable.

VA clinical records reveal that, in July 1999, the veteran 
reported throbbing and sharp headaches that occurred weekly.  
He had major headaches once a month.  He gave an indication 
of sometimes being irritable and under stress.  Tension 
headaches (H/A) were diagnosed.

A September 1999 statement from a licensed marriage and 
family therapist stated that the veteran had been "stressed 
out" dealing with his past military issues, including post 
Desert Storm PTSD issues.

In a statement received in September 1999, the veteran 
reported an inservice history of severe headaches and 
dizziness after taking "little white pills."  Tylenol was 
prescribed, and he was ordered to discontinue taking the 
[little white] pills.  He continued to have moderate to 
severe headaches.

At an RO hearing in November 1999, the veteran testified that 
he experienced severe headaches, dizziness and tinnitus from 
taking "PV" pills.  He was treated with regular Tylenol and 
Tylenol with codeine.  

A VA clinic record in November 1999 shows that the veteran 
had Paxil prescribed to treat "stress/anxiety."  In July 
2000, he reported increased headaches secondary (2°) to 
taking Paxil.  He reported occasional nausea and emesis with 
his headaches.  The assessment was tension and migraine 
headaches treated with a trial prescription of Verapamil. 

On September 2001 VA dermatology examination, it was noted 
that the claims file was reviewed.  The veteran reported the 
onset of severe headaches after taking a nerve agent pill.  
After discontinuing the pill, the headaches were better, but 
continued.  He described constant and throbbing headaches 
being in different spots of his head, including the 
suboccipital region, bitemporal area and vortex.  He had some 
photophobia, but no nausea or vomiting.  He denied 
precipitating factors.  The diagnosis was vascular headache, 
most consistent with common migraine.  The examiner 
reiterated the veteran's history of the headaches starting 
after taking pyridostigmine followed by episodic vascular 
headaches three to four times a week.

Evidence received since the October 2001 rating decision 
includes previously unconsidered VA clinical records showing 
the veteran's current treatment for tension and migraine 
headaches.  In September 2000, he reported that his headaches 
were less intense when taking Verapamil.  He stopped taking 
Verapamil in March 2001 due to side-effects, and denied 
further problems with anxiety.  A June 2004 VA addendum to a 
December 2003 VA examination report notes that the veteran 
had migraine headaches and tension headaches diagnosed.  The 
examiner had not examined the veteran for headaches, and felt 
that the October 2001 rating decision fully answered the 
questions.  The evidence described confirms the previously 
established diagnoses of tension and migraine headaches, but 
does not include a competent (medical) opinion relating the 
veteran's current headache disorder to event(s) in service or 
as a manifestation of an undiagnosed illness.  Hence, while 
new in the sense that it was not previously of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.

Additional evidence received since the October 2001 rating 
includes the veteran's September 2003 statement describing 
recurrent headache symptoms since service.  This statement is 
cumulative and redundant of statements previously considered.  
Furthermore, because he is a layperson, the veteran lacks the 
medical training and expertise to render a competent opinion 
on a matter such as the relationship between his headache 
disorder and his military service.  See Espiritu, 2 Vet. App. 
at 494.  Where, as here, resolution of the issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson, 11 Vet. App. 374 (1998).

In light of the foregoing, the Board concludes that evidence 
received since the October 2001 rating decision is not new 
and material, and that the claim of service connection for a 
headache disorder (including as due to undiagnosed illness) 
may not be reopened.


ORDER

The claim seeking service connection for a skin disorder 
(including as due to an undiagnosed illness) is reopened, but 
is denied on de novo review.

The appeal seeking to reopen a claim of service connection 
for headaches (including as due to an undiagnosed illness) is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


